Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 1 of 13 Pageid#: 1078



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA


WILD VIRGINIA, et al.,
                                      Plaintiffs,
v.                                                         Civ. No. 3:20-cv-45-NKM

COUNCIL ON ENVIRONMENTAL                                   Hon. Norman K. Moon
QUALITY, et al.,
                                      Defendants.


                             BRIEF IN SUPPORT OF MOTION
                            TO INTERVENE AS DEFENDANTS


                                       INTRODUCTION

       The complaint in this case challenges a final rule of the Council on Environmental Quality

(CEQ) titled “Update to the Regulations Implementing the Procedural Provisions of the National

Environmental Policy Act,” and published at 85 Fed. Reg. 43,304 (July 16, 2020). This rule (“the

NEPA Rule”) updates and streamlines CEQ’s implementing regulations for the National Environ-

mental Policy Act (NEPA), which requires federal agencies to evaluate the environmental impact of

“major Federal actions significantly affecting the quality of the human environment.” 42 U.S.C.

§ 4332(2)(C). Federal actions covered by NEPA often include federal permitting decisions under

separate and distinct laws like the Clean Water Act and Clean Air Act.

       Over the years, NEPA reviews have become increasingly burdensome, expensive, and time-

consuming to prepare, ultimately impeding business operations and development projects across the

nation. The NEPA Rule addresses this problem by clarifying the requirements for and scope of

NEPA reviews, improving coordination among agencies involved in reviewing a single federal pro-

ject, and providing for more orderly public input.

       Proposed intervenor-defendants (the “Business Associations”) are nine national trade asso-

ciations: the American Farm Bureau Federation, American Fuel & Petrochemical Manufacturers,

                                                    1
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 2 of 13 Pageid#: 1079



American Forest Resource Council, American Petroleum Institute, American Road & Transportation

Builders Association, Chamber of Commerce of the United States of America, Federal Forest Re-

source Coalition, Interstate Natural Gas Association of America, and National Cattlemen’s Beef As-

sociation. The Business Associations’ members include builders, owners, and operators of agricul-

tural, manufacturing, energy, and infrastructure facilities of all kinds. These companies frequently

engage in operations and development projects that require federal permits and thus NEPA reviews.

       The Business Associations have a significant stake in CEQ’s decision to update its NEPA

regulations. Under the NEPA Rule, the statute will continue to live up to Congress’s original pur-

pose of ensuring that federal agencies give “consideration [to] the environmental impact of their ac-

tions in [major] decisionmaking” (Kleppe v. Sierra Club, 427 U.S. 390, 409 (1976)), while providing

much needed clarity regarding the scope of review. If Plaintiffs here obtain a vacatur of the Rule,

CEQ’s reform of the NEPA review system would be undone, and the Business Associations’ mem-

bers would once again be subject to an uncertain and overly-burdensome regulatory scheme that in-

vites obstructive litigation and needlessly delays important projects and operations.

       Against this background, the Business Associations should be granted leave to intervene as

defendants. The motion is timely; the proposed intervenors have a self-evident legal interest in the

NEPA Rule, which may be impaired if they are denied intervention; and CEQ, as a government enti-

ty charged with protecting the interests of the public at large, cannot be counted upon to represent

the private interests of the regulated business community. The proposed intervenors thus satisfy all

of the requirements for intervention as of right and permissively.

                                   STATEMENT OF FACTS

       NEPA provides that, for any “major Federal action[] significantly affecting the quality of the

human environment,” the federal agencies with jurisdiction over the action must prepare “a detailed

statement” on “the environmental impact of the proposed action.” 42 U.S.C. § 4332(2)(C). The first

step in this process is an environmental assessment, or EA, which determines whether the federal


                                                 2
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 3 of 13 Pageid#: 1080



action is “major” and whether it will have a “significant” effect on the environment. See 40 C.F.R.

§ 1508.9. If a proposed action meets these requirements, the agency must prepare an environmental

impact statement, or EIS. See 40 C.F.R. § 1502.4.

       Under CEQ regulations first promulgated in 1978, when an agency determines that an EIS is

required, it must publish a notice of intent in the Federal Register giving the public an opportunity to

comment. 40 C.F.R. § 1508.22. The EIS, in turn, must contain information on “the environmental

impact of the proposed action” and “any adverse environmental effects which cannot be avoided

should the proposal be implemented.” 42 U.S.C. § 4332(2)(C). Historically, the EIS must identify

and discuss “all reasonable alternatives” to the proposed action (including those not within the juris-

diction of the reviewing agency), and explain why the alternatives were not taken. See 40 C.F.R.

§§ 1502.14–.16, 1502.19. After completion of the EIS, which typically takes many years to prepare,

the agency must take additional public comments. 40 C.F.R. § 1503.1. This is followed by a short

waiting period and ultimately the issuance of a Record of Decision, or ROD. An ROD describes the

agency’s decision, the alternatives the agency considered, and the agency’s plans for mitigation and

monitoring of environmental effects, if necessary. 40 C.F.R. § 1505.2.

       Due largely to the risk of litigation and inconsistent judicial interpretations of key NEPA

terms and requirements, federal agencies have implemented progressively more complex and bur-

densome requirements under NEPA over the years. When CEQ’s regulations were first promulgated

more than 40 years ago, they stated that EISs normally should be less than 150 pages, with a maxi-

mum length of 300 pages for proposals of “unusual scope or complexity.” 40 C.F.R. § 1502.7

(2018). Today, compliance with those limits is the exception rather than the norm. The average

length for a final EIS now exceeds 650 pages, and a quarter of all final statements exceed 750 pages.

See 85 Fed. Reg. at 43,305. CEQ previously recommended that the completion of an EIS should not

take longer than one year; in reality, the average time now approaches five years. Id.; accord GAO,

National Environmental Policy Act, GAO-14-370, at 14 (April 2014), perma.cc/9UTJ-3C4N.


                                                   3
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 4 of 13 Pageid#: 1081



       More fundamentally, agencies undertaking NEPA reviews have lately gathered and analyzed

boundless amounts of data and evidence concerning distantly indirect effects for use in analyses that

have often been irrelevant to their decisionmaking processes, all to minimize the risk that a court will

later find the record insufficient. Along the way, regulated entities have been required to produce

redundant documents to multiple agencies participating in a largely uncoordinated process. Yet this

vast over-inclusion and repetition has not, in fact, reduced the risk of litigation, which has persisted

in the face of unclear and inconsistent regulatory and judicial interpretations of terms.

        To address these problems, CEQ published an advanced notice of proposed rulemaking on

June 20, 2018 (83 Fed. Reg. 28,591) and a notice of proposed rulemaking on January 20, 2020 (85

Fed. Reg. 1,684) proposing to “modernize and clarify the CEQ regulations” and “to facilitate more

efficient, effective, and timely NEPA reviews” by “simplifying regulatory requirements, codifying

certain guidance and case law relevant to these proposed regulations, revising the regulations to re-

flect current technologies and agency practices, [and] eliminating obsolete provisions.” See 85 Fed.

Reg. at 1,685. CEQ received and considered more than 8,000 unique comments on the NPRM, in-

cluding from each of the Business Associations. See Yates Decl. (Ex. 1) ¶ 6; Moskowitz Decl. (Ex.

2) ¶ 6; Imbergamo Decl. (Ex. 3) ¶ 9; Macchiarola Decl. (Ex. 4) ¶ 6; Goldstein Decl. (Ex. 5) ¶ 6;

Mortimer Decl. (Ex. 6) ¶ 6; Dreskin Decl. (Ex. 7) ¶ 6; Yager Decl. (Ex. 8) ¶ 6.

       CEQ published the final NEPA Rule on July 16, 2020, and it becomes effective September

14, 2020. The NEPA Rule reforms the NEPA review process in numerous respects, including by

clarifying the proper scope of NEPA reviews, facilitating coordination for reviews involving more

than one agency, and identifying presumptive page and time limits for reviews.

       Plaintiffs, a group of environmental organizations, filed this lawsuit on July 29, 2020. Dkt. 1.

They allege that the NEPA Rule violates the Administrative Procedure Act and exceeds CEQ’s

statutory authority. See Dkt. 1 ¶¶ 560-656. Plaintiffs ask the Court to vacate the NEPA Rule as un-

lawful and enjoin CEQ from implementing or enforcing it. Id. at pp. 179-180.


                                                   4
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 5 of 13 Pageid#: 1082



                                       LEGAL STANDARD

        Federal Civil Rule 24 provides for intervention as of right and permissively. Pursuant to Rule

24(a)(2), a district court is required to grant leave to intervene, upon timely application, when “the

applicant claims an interest relating to . . . the subject of the action and [he] is so situated that the

disposition of the action may as a practical matter impair or impede [his] ability to protect that inter-

est.” Gould v. Alleco, Inc., 883 F.2d 281, 284 (4th Cir. 1989). Thus, “intervention of right is depend-

ent on the moving party’s fulfillment of three requirements: interest, impairment of interest and in-

adequate representation.” Id. In general, “liberal intervention is desirable to dispose of as much of a

controversy ‘involving as many apparently concerned persons as is compatible with efficiency and

due process.’” United States v. ExxonMobil Corp., 264 F.R.D. 242, 245 (N.D. W.Va. 2010) (quoting

Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986)). District courts routinely grant intervention as of

right to national trade groups in administrative law challenges like this one. 1

        A court may alternatively grant permissive intervention by anyone who “has a claim or de-

fense that shares with the main action a common question of law or fact.” Fed. R. Civ. P.

24(b)(1)(B). In exercising its discretion to grant permissive intervention, “the court must consider

whether the intervention will unduly delay or prejudice the adjudication of the original parties’

rights.” Id. 24(b)(3). The Court considers a range of factors including “the nature and extent of the

intervenors’ interests,” the degree to which those interests are “adequately represented by other par-

ties,” and “whether [the] parties seeking intervention will significantly contribute to [the] full devel-

opment of the underlying factual issues in the suit and to the just and equitable adjudication of the

1
    See, e.g., California v. U.S. Dep’t of the Interior, 381 F. Supp. 3d 1153, 1158 (N.D. Cal. 2019)
(granting intervention to national trade associations and conservation associations in an APA case
challenging Department of Interior regulations); S.C. Coastal Conservation League v. Pruitt, 2018
WL 2184395, at *9 (D.S.C. May 11, 2018) (granting intervention to several of the Business Associa-
tions in an APA challenge to a federal regulation under the Clean Water Act); California v. Bureau
of Land Mgm’t, 2018 WL 3439453, at *8 (N.D. Cal. July 17, 2018) (granting intervention to national
trade associations as defendants in an APA case concerning an oil extraction regulation); Wildearth
Guardians v. Jewel, 2014 WL 7411857, at *3 (D. Ariz. Dec. 31, 2014) (granting intervention in an
APA challenge to a final agency action under the Endangered Species Act).

                                                   5
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 6 of 13 Pageid#: 1083



legal questions presented.” Int’l Design Concepts, LLC v. Saks Inc., 486 F. Supp. 2d 229, 235

(S.D.N.Y. 2007) (quoting H.L. Hayden Co. of N.Y., Inc. v. Siemens Med. Sys., Inc., 797 F.2d 85, 89

(2d Cir. 1986)). “Permissive intervention is left to the broad discretion of the Court and should be

construed liberally in favor of intervention.” Savannah Riverkeeper v. U.S. Army Corps of Eng’rs,

2012 WL 13008326, at *2 (D.S.C. Aug. 14, 2012); see also Hengle v. Curry, 2018 WL 3016289, at

*4 (E.D. Va. June 15, 2018) (“[T]he Fourth Circuit generally takes a liberal approach towards per-

missive intervention.”) (citing Feller, 802 F.2d at 729).

                                            ARGUMENT

       A.      The Business Associations are entitled to intervene as of right.

       The Business Associations meet all four requirements for intervention as of right under Rule

24(a): They have concrete interests at stake in this litigation, and CEQ, as an executive branch agen-

cy, will not adequately represent those interests or align with the Business Associations’ view of the

relevant issues. Courts in this Circuit have recognized that intervention by national trade associations

as defendants is appropriate in APA suits, like this one, challenging federal regulations that govern

the associations’ members. See, e.g., S.C. Coastal Conservation League v. Ross, 2019 WL 5872423,

at *3 (D.S.C. Feb. 8, 2019) (permitting American Petroleum Institute and other parties to intervene

as of right to defend agency actions permitting oil and gas surveys in coastal waters); S.C. Coastal

Conservation League v. Pruitt, 2018 WL 2184395, at *9 (D.S.C. May 11, 2018) (granting interven-

tion to several of the Business Associations in an APA challenge to a major federal regulation under

the Clean Water Act). The same outcome is warranted here.

       1. The motion is timely. In assessing timeliness, “a trial court in this Circuit is obliged to as-

sess three factors: first, how far the underlying suit has progressed; second, the prejudice any result-

ing delay might cause the other parties; and third, why the movant was tardy in filing its motion.” Alt

v. EPA, 758 F.3d 588, 591 (4th Cir. 2014). These factors indicate straightforwardly that the motion

here is timely. This motion has been filed within four weeks of the commencement of this lawsuit on


                                                   6
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 7 of 13 Pageid#: 1084



July 29, 2020. There is no risk of prejudice because the case is in its earliest stages. See, e.g., United

States v. Virginia, 282 F.R.D. 403, 405 (E.D. Va. 2012) (“Where a case has not progressed beyond

the initial pleading stage, a motion to intervene is timely.”) (citing Scardelletti v. Debarr, 265 F.3d

195, 203 (4th Cir. 2001)); see also, e.g., Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647

F.3d 893, 897 (9th Cir. 2011) (noting that “[a]pplicants filed their motion to intervene in a timely

manner, less than three months after the complaint was filed and less than two weeks after the [gov-

ernment] filed its answer to the complaint”). 2

        2. The Business Associations have a “significantly protectable” interest implicated by Plain-

tiffs’ challenge to the NEPA Rule. Teague v. Bakker, 931 F.2d 259, 261 (4th Cir. 1991) (quoting

Donaldson v. United States, 400 U.S. 517, 531 (1971)). It is well established that trade associations

generally have “a sufficient interest to permit [them] to intervene [when] the validity of a regulation

from which [their] members benefit is challenged,” where lifting the regulation “might well lead to

significant changes in the profession and in the way [the members] conduct their businesses.” N.Y.

Pub. Interest Research Grp., Inc. v. Regents of Univ. of State of N.Y., 516 F.2d 350, 352 (2d Cir.

1975) (per curiam); see also JLS, Inc. v. Pub. Serv. Comm’n of W. Va., 321 F. App’x 286, 290 (4th

Cir. 2009) (“[T]he threat of economic injury from the outcome of litigation undoubtedly gives a peti-

tioner the requisite interest.”); Kentuckians for Commonwealth, Inc. v. Rivenburgh, 204 F.R.D. 301,

306 (S.D. W.Va. 2001) (allowing intervention in Clean Water Act and NEPA case by “an associa-

tion composed of members of the regulated industry”).



2
    Plaintiffs filed a motion for a preliminary injunction three days ago, on August 18, 2020. See
Dkt. 30. Consistent with Rule 24(c) and the Court’s recent scheduling order (Dkt. 35), the Business
Associations will file an answer to the complaint and an opposition to the motion on or before
September 2, 2020. Cf. Marshall v. Meadows, 921 F. Supp. 1490, 1492 (E.D. Va. 1999) (under Rule
24(c), permitting a proposed intervenor to file an answer three weeks and one day after the motion to
intervene “where even the named defendants are not yet required to answer”) (citing Spring
Construction Co., Inc. v. Harris, 614 F.2d 374, 377 (4th Cir. 1980) (disclaiming an overly
“technical” reading of Rule 24(c)). Granting intervention therefore will not impede briefing of, or
decision on, the preliminary injunction motion in any respect.

                                                    7
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 8 of 13 Pageid#: 1085



        That is the case here. The NEPA Rule improves regulatory certainty—and reduces the regu-

latory burden and likelihood of litigation—for the Business Associations’ members. It does so by

clarifying NEPA’s key terms, more appropriately calibrating the regulations’ scope to the words that

Congress used. In addition, the Rule will make NEPA reviews less time consuming, more efficient,

and less costly by encouraging coordination among agencies involved in a single federal project (see

85 Fed. Reg. at 43,325) and setting predictable and enforceable rules concerning timelines and page

limits (id. at 43,362-64). It also will eliminate the need to categorize effects as “direct” or “indirect”

and situate the concept of “cumulative” effects within the proximate-cause framework, focusing

appropriately on whether effects are reasonably foreseeable and have a reasonably close causal

relationship to the proposed action. Id. at 43,343-44.

        All of this together will make NEPA reviews significantly more efficient and less burden-

some for the Business Associations’ members, who frequently must participate in the NEPA review

process in connection with permits for their ongoing operations and development projects. See Yates

Decl. ¶ 7; Moskowitz Decl. ¶ 7; Imbergamo Decl. ¶ 10; Macchiarola Decl. ¶ 7; Goldstein Decl. ¶ 7;

Mortimer Decl. ¶ 7; Dreskin Decl. ¶ 7; Yager Decl. ¶¶ 7-9. The clarified and simplified procedures

under the NEPA Rule will save the Business Associations’ members from significant regulatory

burdens and obstructive delays that Congress never intended them to bear, allowing them to dedicate

more of their resources to their businesses—including projects like efficient mass transit lines and

renewable energy facilities. See Yates Decl. ¶¶ 8-9; Moskowitz Decl. ¶¶ 8-9; Fite Decl. ¶¶ 11-12;

Macchiarola Decl. ¶¶ 8-9; Goldstein Decl. ¶¶ 8-9; Mortimer Decl. ¶¶ 8-9; Dreskin Decl. ¶¶ 8-9; Ya-

ger Decl. ¶¶ 10-11.

        The Business Associations thus have a “major economic stake in the outcome of this litiga-

tion” that easily suffices to support intervention. S.C. Coastal Conservation League, 2019 WL

5872423, at *2; see also, e.g., California v. Bureau of Land Mgmt., 2018 WL 3439453, at *8 (N.D.




                                                    8
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 9 of 13 Pageid#: 1086



Cal. July 17, 2018) (permitting American Petroleum Institute to intervene in case involving rescis-

sion of regulation regarding oil and gas development on public lands).

        3. The resolution of this case may impair the Business Associations’ ability to protect their

interests. “To satisfy this element of the intervention test, a would-be intervenor must show only that

impairment of its substantial legal interest is possible if intervention is denied. This burden is mini-

mal.” Am. Farm Bureau Fed’n v. EPA, 278 F.R.D. 98, 108 (M.D. Pa. 2011) (quoting Utah Ass’n of

Ctys. v. Clinton, 255 F.3d 1246, 1253 (10th Cir. 2001)).

        Plaintiffs here seek a complete vacatur of the NEPA Rule. If this Court entered a judgment

granting that relief, the Business Associations’ members would remain subject to the prior NEPA

regulatory framework and its many burdens. To protect their interests, it is essential that the Business

Associations be allowed to participate in this case. 3

        4. Finally, the Business Associations cannot rely on CEQ to adequately represent their in-

terests. Here, again, a proposed intervenor’s “burden of showing an inadequacy of representation is

minimal.” Virginia v. Westinghouse Elec. Corp., 542 F.2d 214, 216 (4th Cir. 1976).

        As a general matter, “the government’s position is defined by the public interest,” not just

“the interests of a particular group of citizens.” Feller, 802 F.2d at 730; accord Sierra Club v. Espy,

18 F.3d 1202, 1208 (5th Cir. 1994) (“The government must represent the broad public interest, not

just the economic concerns” of private business interests); Defs. of Wildlife v. N.C. Dep’t of Transp.,



3
    Recent Supreme Court decisions make clear that the Business Associations, who seek to
intervene as defendants and do not seek additional relief beyond that sought by the other parties, are
not required to demonstrate independent Article III standing. See, e.g., Little Sisters of the Poor
Saints Peter and Paul Home v. Pennsylvania, 140 S. Ct. 2367, 2379 n.6 (2020) (citing Town of
Chester, N.Y. v. Laroe Estates, Inc., 137 S. Ct. 1645, 1651 (2017)); Virginia House of Delegates v.
Bethune-Hill, 139 S. Ct. 1945, 1952 (2019). But even if the Business Associations were required to
establish standing, they have readily done so in light of the concrete injuries that they and their
members would suffer if the NEPA Rule were invalidated. See, e.g., Crossroads Grassroots Policy
Strategies v. Fed. Election Comm’n, 788 F.3d 312, 317 (D.C. Cir. 2015) (finding “a sufficient injury
in fact where a party benefits from agency action, the action is then challenged in court, and an
unfavorable decision would remove the party’s benefit”).

                                                   9
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 10 of 13 Pageid#: 1087



281 F.R.D. 264, 268-69 (E.D.N.C. 2012) (similar). Courts thus routinely grant intervention in cases

like this because “[t]he interests of government and the private sector may diverge,” and “[t]he prior-

ities of the defending government agencies are not” the same as the priorities of the private, regulat-

ed public. Sw. Ctr. for Biological Diversity v. Berg, 268 F.3d 810, 823 (9th Cir. 2001).

        Just so here. CEQ’s and the Business Associations’ interests differ significantly in this litiga-

tion, principally because the CEQ and the Business Associations often have competing priorities

when it comes to NEPA and to the federal government’s authority and obligations under administra-

tive law. In light of their often conflicting priorities, the substantive legal positions that CEQ takes in

this lawsuit will therefore diverge from the positions that the Business Associations would take.

        For example, we anticipate that CEQ may raise arguments against the plaintiffs’ standing that

would be inconsistent with the Business Associations’ interests. It is imperative that the Business

Associations be permitted to intervene to challenge plaintiffs’ standing while at the same time pro-

tecting the ability of nongovernmental organizations, in other contexts, to bring facial challenges to

important federal regulations. CEQ cannot be expected to adequately represent the Business Asso-

ciation’s important and nuanced interests in these arguments. Similarly, the Business Associations

and CEQ likely will approach the potential applicability of Chevron deference differently. CEQ has

an institutional interest in aggressively protecting deference doctrines. See 85 Fed. Reg. at 43,307

(explaining that the NEPA Rule is “intended to embody CEQ’s interpretation of NEPA for Chevron

purposes”). The Business Associations do not share the government’s institutional interest in Chev-

ron; indeed, they are often opposite federal agencies in litigation where their interests with respect to

deference point in opposite directions. For all of these reasons, the government’s reliance on argu-

ments that are inconsistent with the Business Associations’ interests “is not just a theoretical possi-

bility,” but an imminent one. California ex rel. Lockyer v. United States, 450 F.3d 436, 444 (9th Cir.

2006). The Business Intervenors will thus “bring a point of view to the litigation not presented by

either the plaintiffs or the defendants.” Id. at 445.


                                                    10
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 11 of 13 Pageid#: 1088



       Even concerning the ultimate objective of upholding the NEPA Rule, there is a risk that the

Business Associations’ interests will not be adequately protected in light of the upcoming presiden-

tial election. New administrations often reverse policies after taking office. For example, after the

administration change in January 2017, the government ceased defending a high profile Clean Water

Act regulation promulgated by the prior administration. See, e.g., Georgia v. Wheeler, 418 F. Supp.

3d 1336, 1344 (S.D. Ga. 2019) (noting that EPA had “declined to defend the substantive challenges

to” the rule). Such changes are common. See, e.g., Federal Defs.’ Mot. to Stay All Proceedings at 1,

Connecticut v. United States, No. 3:09-cv-54 (D. Conn. Mar. 10, 2009), ECF No. 93 (informing

court that government planned to rescind a healthcare moral conscience regulation and requesting

that challenge be stayed).

       If there is a change in administration during the pendency of this litigation, the government’s

position on the NEPA Rule is likely to change, and it may cease defending the Rule in litigation. See

Juliet Eilperin & Felicia Sonmez, Trump scales back landmark environmental law, saying it will

help restart the economy, Wash. Post., July 15, 2020, perma.cc/FAS8-9YDH (reporting that the

Biden campaign has promised to “reverse the new [NEPA] rule if elected”). Thus, CEQ cannot be

counted upon to adequately represent the Business Associations’ interest in a consistent and robust

defense of the provisions of the Rule from which they will benefit.

       The Business Associations also have no guarantee that CEQ will exhaust its appellate reme-

dies in the event of an unfavorable decision from this Court. See Sierra Club, Inc. v. EPA, 358 F.3d

516, 518 (7th Cir. 2004). Intervention is necessary to ensure that the Business Associations are

placed “on equal terms” and allowed “to make their own decisions about the wisdom of carrying the

battle forward” on appeal. Id.




                                                 11
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 12 of 13 Pageid#: 1089



       B.      Alternatively, the Business Associations should be allowed to intervene
               permissively.

       Because the Business Associations are entitled to intervene as of right, the Court need not

decide whether intervention should be granted permissively. But if the Court denies intervention as

of right, it should grant the Business Associations leave to intervene permissively instead.

       The Business Associations have met the permissive intervention standard for the same rea-

sons that make intervention proper as of right. See “R” Best Produce, Inc. v. Shulman-Rabin Mktg.

Corp., 467 F.3d 238, 240 (2d Cir. 2006) (“The court considers substantially the same factors whether

the claim for intervention is ‘of right’ under Fed. R. Civ. P. 24(a)(2), or ‘permissive’ under Fed. R.

Civ. P. 24(b)(2).”). Permitting the Business Associations to intervene to defend the NEPA Rule

would allow them to vindicate their substantial interests, and given their promptness in seeking in-

tervention, would neither delay this case nor prejudice any of the parties. See McDonald v. E. J.

Lavino Co., 430 F.2d 1065, 1074 (5th Cir. 1970) (permissive intervention should be granted “where

no one would be hurt and greater justice would be attained”).

       Because “the Fourth Circuit generally takes a liberal approach towards permissive interven-

tion” (Hengle, 2018 WL 3016289, at *4) and Rule 24(b) “should be construed liberally in favor of

intervention” (Savannah Riverkeeper, 2012 WL 13008326, at *2), the Court at minimum should

permit the Business Associations to intervene permissively.




                                                 12
Case 3:20-cv-00045-NKM Document 38 Filed 08/21/20 Page 13 of 13 Pageid#: 1090



                                     CONCLUSION

      The motion to intervene should be granted.

Dated: August 21, 2020                             Respectfully submitted,

                                                   /s/ Joshua D. Rogaczewski
                                                   MICHAEL B. KIMBERLY*
                                                   JOSHUA D. ROGACZEWSKI
                                                   MATTHEW A. WARING*
                                                     McDermott Will & Emery LLP
                                                     500 North Capitol Street NW
                                                     Washington, DC 20001
                                                     (202) 756-8000
                                                     kruffing@mwe.com
                                                     mkimberly@mwe.com
                                                     mwaring@mwe.com

                                                   Attorneys for the Business Associations

                                                   * pro hac vice motion pending




                                            13
